DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 07/07/2021.

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 07/07/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of Managing authentication of a child device includes receiving, by a host device, sensor data from a child device, deriving simplified authentication data from the sensor data based on a capability of the child device, storing the simplified authentication data in an authentication profile for the child device, and transmitting the simplified authentication data to the child device, wherein the simplified authentication data is sufficient to allow the child device to authenticate a user without the host device.  
 
	Independent claims 1, 10, 16, 21 and 22, recite the uniquely distinct features of “the simplified authentication data including buffer values able to be processed by a resource of the child device to authenticate a user of the child device without analysis of the first sensor data by the at least one processor; transmit the simplified authentication data to the child device for user authentication at the child device; determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value, the second sensor data in a buffer range near the threshold value;  “ 

The closest prior art, (Seibert JR, et al US 2015/0312256), discloses [0021] The authentication engine 114 provides at least three operations that facilitate the delegated authentication process. First, the authentication engine 114 enables bi-directional communication between applications that integrate with the authentication engine 114 and the identity server 130. Second, the authentication engine 114 enables untrusted applications to launch and locally communicate with trusted applications, i.e., those applications that were previously authenticated by the identity server 130. Third, the authentication engine 114 enables applications that integrate with the authentication engine 114 to transmit events related to the applications to the identity server 130. An event indicates an action taken by a user of an application or any other action related to the application and a timestamp indicating when the action occurred. Examples of such actions include launching the application, actuating a feature of the application, manipulating the user interface of the application (e.g., by scrolling or swiping), and the application crashing.
The closest prior art, (Yoo et al US 2016/0189451 ) discloses  the processor 700 checks whether the conductive body 642 of the band 140 is cut off through a detection signal of the wrongful use prevention sensor 640 even though the user continues to wear the electronic device 100. The processor 700 also may eliminate or discard, automatically or selectively, the ECG authentication information stored in the security memory 720 or the external memory 722 in S800, if it is determined that the band 140 is cut off in S900. Otherwise, the processor 700 may in S1000 variously use the ECG authentication in association with an application 790 (of FIG. 5) because the ECG authentication remains to be available if it is identified that the user continues to wear the electronic device 100 while the band 140.
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims Independent claims 1,10, 16, 21 and 22. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495